IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-18-00004-CV

                                      IN RE DON HUTTO


                                       Original Proceeding



                                MEMORANDUM OPINION


        Relator’s petition for writ of mandamus is denied.1




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 24, 2018
[OT06]




        1 In light of our disposition, we dismiss relator’s emergency motion to stay the orders of the 413th
Judicial District Court as moot.
In re Hutto   Page 2